*104A motion, by the appellant for a rehearing was denied, and the following opinion was filed, March 25, 1879:
Byan, O. J.
It is true, as suggested by the learned counsel' for the appellants, that the grave questions involved in this appeal are new in this Gourt; but they were so well argued at the bar, and. so deliberately considered by the court-, that the reárgument of them, urged by the learned counsel, would serve no good purpose. The court is fully satisfied with the principles on which the judgment went, and the questions must be considered at rest in this state.
The capacity of the colleges in question to execute the trusts of the will under their charters, was fully considered; but was, perhaps, too summarily stated in the ojfinion of the court.
The charter of Beloit College expressly provides, that the corporation shall accept and execute every donation or bequest made for a particular purpose, which accords with the design of the institution. The design of the institution is education. And surely a charitable bequest for the education of a class accords with it.
The charter of the "Wisconsin Female College authorizes the corporation to acquire, hold and dispose of real and personal property, for the benefit of the college, not exceeding $50,000 in value, and to mate by-laws for conducting the business of the corporation. There can be no question that the corporation is authorized to receive general bequests for the purposes for which it is established, not exceeding the amount limited. And surely, a charitable bequest for the education of a class may be for the benefit of the college. The object of the charitable bequest was within the scope of the general powers of the corporation. It was for the corporation alone to determine whether the bequest was for the benefit of the college. And the power to make by-laws is quite sufficient for the administration of the trust.
*105The charter of Ripon College authorizes the corporation, in terms, to see that every donation or bequest made to the institution be applied in conformity to the condition on which the same is made. This is an express authority to administer charitable bequests, and, of course, carries with it the power to receive them.
The statutes of perpetuities and of uses and trusts, having been held to have no application to personalty, can of course have no operation to control or repeal the several provisions of these charters.
The learned counsel is mistaken in suggesting that the court overlooked the peculiar language of ch. 297 of 1873. That statute is an amendment of ch. 146 of 1872, so far as the latter relates to schools and colleges. Under the general statute of 1872, the schools and colleges which it authorizes, may or may not have stock and stockholders, may or may not have a governing body elected by stockholders. The first provision of the amendment of 1873 relates exclusively to stock in schools and colleges; and is necessarily confined to such as are established by stock and owned by stockholders. The second provision, the one in question here, was obviously intended to have relation to all schools and colleges organized under the statute of 1872. It is inconceivable that the legislature should intend to discriminate, in the provision, between colleges founded on stock and colleges founded by endowment or otherwise; giving to the former a power to receive and administer charitable donations, and withholding it from the latter. The provision is obviously intended to favor such donations, rather than the schools or colleges; and so arbitrary and unwise a distinction was obviously not in the mind of the legislature. The humane policy of the state ought not to be defeated by too literal a construction of the unfortunate phrase, “ such board shall have power,” etc. The amendment is an addition to the final section of the general statute of 1872, and the phrase may well bear such a construction as *106to include the governing bodies of all schools and colleges organized under the general statute. Such, doubtless, was the purpose of the legislature; and it does little or no violence to their language to give effect to their intention.
The authorities cited by the learned counsel fail to satisfy the court that the will is not governed by the statutes in force at the time of the testator’s death. As a general rule, a will speaks as from the time of the testator’s death, and is governed by the law in force at the time it takes effect.
The gravity of the questions, then undecided in this state, appears to have given reasonable ground for both the action of the appellants and the appeal to this court. And the learned counsel are therefore right in claiming that the taxable costs of both parties, in both courts, ought to be paid out of the trust fund. Will of John Meurer, 44 Wis., 392. The question of costs was overlooked in deciding the appeal. The judgment of this court will therefore be • so far modified. Otherwise the motion for a rehearing is denied.
By the Cowl.- — ■ So ordered.